DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30, and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “a second wire stripper.” However, no first wire stripper is cited, making it unclear if the claim requires multiple wire strippers or not. Additionally, claim 30 recites “the wire stripper,” making it unclear if this references a first wire stripper or the second wire stripper. Further, the wire stripper in claim 29 is recited as an alternative. This makes it unclear if claim 30 limits claim 29 when the wire stripper is not chosen among the alternatively claimed tools. For the purposes of this examination, claim 29 will be read as reciting “a wire stripper” and claim 30 will only limit claim 29 in the instance of the wire stripper being chosen.
Regarding claim 32, the claim recites “a third wire curler.” However, no second wire curler is cited, making it unclear how many wire curlers are required by the claim. Further, the “first wire curler” of claim 25 is an optional alternative feature, making it unclear if a single wire curler would meet the claim. For the purposes of this examination, this limitation will be interpreted as encompassing a single wire curler on the handle which is separate from the optional wire curler of independent claim 25. 
Claim 33 is rejected as indefinite due to dependency upon rejected claim 32. 
Regarding claim 34, the claim recites “the first handle half of a second handle of the pair of handles and a second handle half of the second half form a second pair of jaws when separated from a second of the handle portions.” This is unclear for several reasons. The phrase “a second handle half of the second half” is unclear. The second half of what? It is further unclear what is meant by forming “a second pair of jaws when separated from a second of the handle portions.” How can two separated handle halves form an additional pair of jaws? What structure allows the handle halves to form jaws? The claim appears to define a potential function of the handle halves when they are separated from the claimed tool, but does not define the structure which allows this function. It appears that since they are separable pieces a user would be capable of clamping any material between them by handheld manipulation. Applicant’s specification provides little guidance as to what structure constitutes a second pair of jaws or how handle halves can possibly form jaws. For the purposes of this examination, any removable handle halves will be read as being capable of forming jaws, as this appears to possible by any handheld pieces as broadly claimed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al (US 2004/0065178).
Regarding claim 25, Anderson discloses (see fig 29) a multi-purpose electrical tool comprising: two body members (86’, 88’) connected at a pivot point (305A) to form a pair of jaws (jaws formed on right side in fig 29) above the pivot point and a pair of handle portions below the pivot point (handle portions to the left of pivot 305A connected to handles 310); a pair of handles (310, 370, 310’), each handle encasing a respective one of the handle portions ([0111]); and a screwdriver (300) having a screwdriver handle (302) and a shaft (303) extending from an end of the screwdriver handle; wherein the jaws comprise at least one of: a first wire curler, a first wire cutter, a first wire gauge, and a pliers (jaws form pliers); wherein a first handle of the pair of handles comprises a slot (at interior of 370) configured to house the shaft of the screwdriver to removably join the screwdriver to the first handle ([0113]).
Regarding claim 35, Anderson further discloses an end of the shaft of the screwdriver is configured with a wire curler (fig 29; outer surface of shaft 303 is capable of curling wires by wrapping around the outer surface of the shaft).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson alone.
Regarding claim 26, Anderson teaches all the elements of claim 25 as described above. The embodiment of Anderson shown in fig 29 is silent as to a tension spring. However, Anderson does teach another multitool embodiment with a tension spring (98; note that consistent with applicant’s specification a tension spring is one which has an outward bias) between the two body members (fig 24), wherein the tension spring is compressed to close the two body members ([0093], fig 24). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a tension spring between the two body members of Anderson in order to achieve the predictable result of biasing the jaws to the open position as taught by Anderson ([0093]), thus improving the ease of use.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 25 above, and further in view of Snook et al (US 2016/0288301, previously cited).
Regarding claim 27, Anderson, teaches all the limitations of claim 25 as described above. Anderson does not teach the screwdriver comprises a ratcheting joint between the screwdriver handle and the shaft. Snook teaches a screwdriver which includes a ratcheting joint (104) between a screwdriver handle (102) and a shaft (106; fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the ratcheting joint of Snook between he handle and shaft of Anderson so that a user may tighten or loosen a fastener without continually tightening and loosening their grip as taught by Snook ([0002]).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 25 above, and further in view of Dominquez (US 2005/0091754, previously cited).
Regarding claim 28, Anderson, teaches all the limitations of claim 25 as described above. Anderson does not teach a wire nut driver. Dominquez teaches a wire nut driver (30) stored in a screwdriver handle (15) at an end of the screwdriver handle opposite to a shaft (fig 1A), and is configured to be removably joined to an end of the shaft (50) of the screwdriver (fig 1A, joined at top end of shaft). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a wire-nut driver in the screwdriver of Anderson in order to achieve the predictable result of providing a means to provide substantial torque to a wire nut as taught by Dominquez ([0048]).
Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 25 above, and further in view of Anderson et al (US 2015/0280406, hereinafter ‘406).
Regarding claims 29-30, Anderson teaches all the elements of claim 25 as described above. Anderson does not teach the screwdriver handle housing a second wire gauge, a second wire stripper, a second wire curler, or a removable panel. ‘406 teaches a multipurpose electrical tool including a screwdriver handle (202) housing a wire stripper (236, 238), and a removable panel (232; fig 6 shows the removed state) wherein the wire stripper is formed when the removable panel is joined to the screwdriver handle ([0065]; the described movement of blade 236 on the panel toward the stationary blade 238). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a wire stripper with a removable panel within the screwdriver handle of Anderson in order to achieve the predictable result providing the ability to strip wires of various sizes as taught by ‘406 ([0065-0066]).
Claims 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 25 above, and further in view of Liu (US 2016/0236341, previously cited).
Regarding claim 31, Anderson teaches all the elements of claim 25 as described above. Anderson further teaches each handle encasing a respective one of the handle portions ([0111]; fig 29). Anderson does not teach each handle comprising a first handle half and second handle half configured to be removably joined together. Liu teaches a multi-tool including a handle comprising a first handle half (31) and a second handle half (32) configured to be removably joined together to form the handle and to encase the handle portion (20; fig 2). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to form each of the handles of the tool of Anderson out of a first handle half and a second handle half in order to form an interior space capable of containing additional tools as taught by Liu ([0034]).
Regarding claim 32, Anderson, as modified, teaches all the limitations of claim 31 as described above. Liu further teaches a terminal end of the first handle half of the first handle (top of 31 shown in fig 2) is configured as a hollowed semi-circle and a terminal end of the second handle half (32) of the fist handles configured as a hollowed semi-circle (see hollow interior shown in fig 2, with rounded circular outer surfaces), such that when the first handle half and the second handle half of the first handle are joined together away from a first of the handle portions a wire curler is formed (the rounded outer surface would inherently be capable of curling wires due to its rounded shape).
Regarding claim 33, Anderson, as modified, teaches all the limitations of claim 32 as described above. Anderson further teaches the slot is located in the first handle (fig 29). When the handle halves of Liu is applied as described above, the slot would necessarily be located in the handle halves.
Regarding claim 34, Anderson, as modified, teaches all the limitations of claim 31 as described above. Liu further teaches the first handle half of a second handle of the pair of handles and a second handle half of the second handle form a second pair of jaws when separated from a second of the handle portions (see 112b rejection above; as best can be understood, since the handle halves are separable, they are capable of forming a jaw to hold or manipulate a workpiece).
Response to Arguments
Applicant's arguments filed 6 Aug 2021 have been fully considered but they are not persuasive. Applicant argues that Amternbrink does not teach the claims with particular reference to the handles and screwdriver. However, the newly cited Anderson reference is cited to provide these teachings as detailed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar tools are cited, including those with removable screwdrivers and multiple tools for electrical work.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723